
	
		II
		111th CONGRESS
		2d Session
		S. 3670
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish standards limiting the amounts of arsenic
		  and lead contained in glass beads used in pavement markings.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Highway Markings Act of
			 2010.
		2.Standards
			 limiting the amounts of arsenic and lead contained in glass beads used in
			 pavement markings
			(a)AmendmentChapter
			 3 of title 23, United States Code, is amended by adding after section 329 the
			 following new section:
				
					330.Standards
				limiting the amounts of arsenic and lead contained in glass beads used in
				pavement markings
						(a)Standards
							(1)In
				generalSubject to paragraph (2), a State that receives funds
				under this title shall ensure that each glass bead used in pavement markings,
				on or along any road or highway, does not contain more than 200 parts per
				million arsenic or lead, as determined in accordance with the testing methods
				of the Environmental Protection Agency numbered 6010C and 3052.
							(2)Failure to
				complyIf a State does not substantially comply with any
				requirement under paragraph (1) throughout fiscal year 2011 or any subsequent
				fiscal year, the Secretary of Transportation, acting through the Administrator
				of the Federal Highway Administration, shall withhold up to 5 percent of the
				amount required to be apportioned to the State under paragraphs (1), (3), and
				(4) of section 104(b) on the first day of the following fiscal year.
							(3)Availability
				for apportionmentAn amount withheld under this section from
				apportionment to a State after September 30, 2011, is not available for
				apportionment to the State.
							(b)DefinitionsIn
				this section:
							(1)Glass
				beadThe term glass bead means a transparent
				spherical glass manufactured to be highly resistant to traffic wear and used in
				pavement markings to provide retroreflective properties when viewed at night
				with motor vehicle headlights.
							(2)Pavement
				markingThe term pavement marking means a system
				composed of pigmented binders that is applied to the pavement surface to convey
				guidance, regulations, or warnings to
				motorists.
							.
			(b)Conforming
			 amendmentThe chapter analysis for chapter 3 of title 23, United
			 States Code, is amended by adding at the end the following:
				
					
						330. Standards limiting the amounts of arsenic and lead
				contained in glass beads used in pavement
				markings.
					
					.
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 90 days after the date of the
			 enactment of this Act.
		
